BETTS, District Judge.
The libel in this case was filed to recover for an alleged breach of charter party. Process was issued against the vessel, and also a foreign attachment against the respondents, her owners. The owner of the vessel appeared, and moved that the libelants be compelled to elect whether they would proceed against the defendants in personam or the vessel in rem.
HELD BY THE COURT: That the supreme court rules permit concurrent actions in rem and in personam in the same suit, and the elementary books also declare that to be the practice of the courts. That no practical prejudice can be experienced by respondents, incurring a duplicate responsibility in allowing both forms of action, as the modification of the rules by the supreme court relieves them from, being subject to a double liability of stipulation or bail in the same cause. 10 How. [51 U. S.), Rules. The stipulation or bond only covers the value of the property seized and surrendered from arrest.
Motion denied.